                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

FRED E. W.,                                     §
                                                §
              Plaintiff,                        §
                                                §
       V.                                       §           No. 3:17-cv-3277-B-BN
                                                §
NANCY A. BERRYHILL,                             §
Acting Commissioner of Social Security,         §
                                                §
              Defendant.                        §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case and of

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

January 30, 2019, the Court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions, and

Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 21st day of February, 2019.




                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
